Title: From Thomas Jefferson to Jones & Howell, 14 April 1803
From: Jefferson, Thomas
To: Jones & Howell


          
            Gentlemen
            Washington Apr. 14. 1803.
          
          Your two last bills for iron furnished were for 278. Dollars falling due this month, & 47. D 45c due the next month, I now inclose you the amount of both, towit a 50. dollar Pensva bank bill and a check of the branch bank here on the bank of the US. for 275.45 D. making in the whole 325. D 45c which I hope will get safe to hand.
          In the first week of the ensuing month be pleased to ship to the address of Gibson & Jefferson Richmond, for me, 2. tons of nail rod assorted as usual from 6 d to 20. d. inclusive, a quarter ton of half crown rods, and a quarter ton of hoop iron Inch & quarter wide, so that the paiment may fall due the first week of August. Accept my best wishes
          
            Th: Jefferson
          
          
            
              
                Dr.
                D
                
                Cr.
                D c
                
              
              
                
                278.
               
                
                275.45
              
              
                
                 47.45
                
                 50.
               
              
              
                
                325.45
                
                325.45
              
            
          
         